            Case 1:21-mc-00198-SHS Document 7 Filed 07/21/21 Page 1 of 1




 UNITED ST ATES DISTRICT COURT FOR THE
 SOUTHERN DISTRICT OF NEW YORK



  In Re DMCA Subpoena to Limestone Networks,                  Case No. 1:2l-mc-00198
  Inc.




                                  ORDER GRANTING SUBPOENA

            This matter comes before the Court upon the ex parte application of movant Helbiz Inc.,

 comprising the Declaration of Amy B. Goldsmith and exhibits for the signing of a Subpoena

 directing Limestone Networks, Inc. to produce the identity of the owners of the domain name

 www.hbznews.com believed to contain content infringing upon the copyright rights of Helbiz

 Inc.

            Having considered the Declaration and exhibits submitted in support of the ex parte

 application, the Court finds good reason to issue an order directing the Clerk to issue said

 DMCA Subpoena and it is therefore :

            ORDERED that the Clerk of this Court shall issue the Subpoena for Limestone

 Networks, Inc. as sought by the plaintiff.




~2t9,;;..,P2/
 D  ED 1                                         U.




 02289027
